Citation Nr: 1232177	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-22 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1973 to December 1974. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision. The Veteran perfected a timely appeal.

A review of the Virtual VA paperless claims processing system does not reveal any documents pertinent to the present appeal. 

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a copy of the transcript has been reviewed and is in the record.

This claim was previously before the Board and was remanded in April 2012 for further development.  


FINDING OF FACT

Since service connection the Veteran has had no worse than Level IV hearing impairment in his right ear and Level IV hearing impairment in his left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105 (e), 3.159, 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011) and 38 C.F.R. §3.159 (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant about the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to the initial decision on a claim for VA benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this appeal, an April 2006 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  The letter also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all available records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA treatment records, a May 2006 private audiologist's report, and VA and fee based VA examination reports.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and the testimony he provided at his January 2012 Board hearing. 

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims decided herein.  In this regard, the Board notes that at the Veteran's January 2012 Board hearing, the Veteran testified that he was denied a job at a BP oil refinery because he could not pass a hearing test (no records from BP are contained in the claims file).  However, upon further discussion at the hearing the Veteran testified that he never fully applied for the job or took a hearing test, rather he mentioned at the beginning of the application process that he had trouble hearing and at that point BP indicated that they did not want to waste resources on his application if he could not pass the test.  Therefore, the Board finds that there is no further evidence to seek in this regard.  

II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Impaired hearing will be considered a disability only after threshold requirements are met.  See 38 C.F.R. § 3.385.  Once disability is established, levels of hearing loss are determined by considering the average pure tone threshold and speech discrimination percentage scores.  38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The provisions of 38 C.F.R. § 4.86 address exceptional patterns of hearing loss. The exceptional patterns addressed in this section are present when the puretone threshold at 1000, 2000, 3000 and 4000 Hz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability. 38 C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. In determining whether an extraschedular rating is necessary, VA must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996). 

III.  Analysis

After a review of the medical evidence, the Board finds that the Veteran's bilateral hearing loss does not warrant a rating in excess of 10 percent.  The pertinent medical evidence of record consists of May 2006 VA fee-based audiological examination, a May 2006 private audiologist's report, and two separate VA examinations conducted in May 2012.   

The Veteran testified at his January 2012 Board hearing that his hearing loss has impacted his employment ability and he suffers from hearing loss where he can't understand people that are talking to him.  It interferes with day-to-day conversation.  He can't hear the phone, the television, or his wife.  

In the present case, the evidence does not show an exceptional level of impaired in May 2006 or May 2012, as such 38 C.F.R. § 4.86 is not applicable to the Veteran's claim. 

At the Veteran's May 2006 fee-based VA audiological examination, puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
50
50
65
50
LEFT
35
50
50
65
50

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 76 percent in the left ear.  

Applying the findings of the May 2006 fee-based VA audiological examination to the rating criteria for hearing impairment, the Board concludes there is no basis for a rating in excess of 10 percent.  The results of the 2006 audiological examination show the Veteran's right ear had an average puretone threshold of 50 and 82 percent speech recognition; his left ear had an average puretone threshold of 50 and 76 percent speech recognition.  This, in turn, correlates to Level IV hearing loss in the right ear and Level IV in the left ear under Table VI, warranting a 10 percent rating under Table VII.  

Pursuant to the April 2012 Board Remand, the Veteran reported for a May 09, 2012, fee-based VA audiological examination.  However the Veteran was suffering from an ear ache and was unable to provide responses to the pure tone stimuli.  As such, the Veteran was rescheduled for a May 29, 2012 fee-based VA examination.  

At that examination, puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
60
70
70
56
LEFT
20
60
70
70
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  

Applying the findings of the May 2012 fee-based VA audiological examination to the rating criteria for hearing impairment, the Board concludes there is no basis for a rating in excess of 10 percent.  The results of the 2012 audiological examination show the Veteran's right ear had an average puretone threshold of 56 and 100 percent speech recognition; his left ear had an average puretone threshold of 55 and 100 percent speech recognition.  This, in turn, correlates to Level I hearing loss in the right ear and Level I in the left ear under Table VI, warranting a noncompensable rating under Table VII.  

In addition, the claims file contains a May 2006 private audiometric test which indicates that the Veteran has a degree of hearing loss in line with the results of his VA examinations, particularly his May 2006 VA examination.  

This private examination is useful for rating purposes and has been considered because the examiner performed a Maryland CNC speech discrimination test (the Veteran had a score of 82 percent in the right ear and 76 percent in the left which is exactly the same result as his May 2006 VA examination), which is required by 38 C.F.R. § 4.85(a) and it is appears that the test was performed by a state licensed audiologist (the test is signed by a person identifying themselves as an audiologist). 

Recently, in Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011) the Court held that when a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some otherway, the Board must either seek clarification from the private examiner, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification is not needed.  See 38 U.S.C. §§ 5103A(a), 7104(d)(1); Tyrues, 23 Vet.App. at 184; 38 C.F.R. §§ 4.2, 19.9(a). 

Considering the holding in Savage, the Board has determined that a remand in order to seek clarification from the private examiner as to whether or not they are in fact a state licensed audiologist is not needed.  This is so because even considering the findings of the May 2006 audiometric tests, the Veteran would still not be entitled to a rating in excess of 10 percent under 38 C.F.R. § 4.85.  Additionally, the degree of hearing loss demonstrated by the May 2006 audiogram is consistent with the degree of hearing loss at the Veteran's 2006 and 2012 VA audiological examinations. 

The Board is aware that the Veteran may feel that his bilateral hearing loss is more disabling than his disability rating reflects.  The Veteran's assertions of decreased hearing, however, are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because in determining the above rating, the Board has engaged in, as it must, a "mechanical," objective application of the numerical data generated from the Veteran's audiological examinations.  See Lendenmann, 3 Vet. App. at 349.  In this regard, the Board exercises no discretion, and simply must apply the test score numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); Lendenmann, 3 Vet. App. at 349.  As noted above, the Board lacks the authority to operate outside the bounds of applicable regulatory provisions, including the guidelines for the assignment of disability ratings set forth in 38 C.F.R. §§ 3.105(e)  and 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a) (2011).

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The May 2006 VA examiner indicated that the functional impairment the Veteran experiences is difficulty hearing normal conversational speech.  This indicates that the examiner did elicit information from the Veteran concerning the functional effects of his disability.  That is all the applicable regulatory provisions require.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.

However, the May 2012 examination report does not contain such information.  While the May 29, 2012, fee-based VA audiological examination appears defective under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Board finds that no prejudice results to the Veteran, in that the functional effects of his hearing loss are adequately addressed by the remainder of the record, to include the testimony he provided at his January 2012 Board hearing, and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  Thus, the Board finds the May 2006 and May 2012 examinations, along with the other evidence of record, are adequate for rating purposes. 

Moreover, even if the audiologists' descriptions of the functional effects of his hearing disability was somehow defective, the Veteran has not identified any evidence in the record indicating that a referral for an extraschedular rating is warranted.  The Veteran bears the burden of demonstrating on appeal any prejudice caused by a deficiency in an examination, and he has failed to do so in every respect here.  See Marciniak v. Brown, 10 Vet.App. 198, 201 (1997) (stating that the appellant must allege "with specificity any prejudice" that results from an alleged procedural error); cf. Moore v. Nicholson, 21 Vet.App. 211, 216-17 (2007).  The Board, therefore, holds that the Veteran's May 2012 audiological examination was adequate for rating purposes.

The Board also finds that there is no showing that the Veteran's hearing loss has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The Veteran's reported symptoms of difficulty understanding people that are talking to him, interference with day-to-day conversation, and inability to hear the phone, the television, or his wife are contemplated by the rating criteria.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


